DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 claims 3, 4 and 17 as directed to “by reducing a line density” and election of Species IV claim 8 directed to “where a cumulative driving time of the plurality of ultrasound transducers for performing the ultrasound diagnosis becomes equal to or greater than a specific time” in the reply filed on 07/08/2022 is acknowledged. Because applicant did not distinctly state the elections being made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Therefore claims 1-4, 7, 8, 15-17 and 20 are examined on the merits.
Status of Claims
Claims 1-4, 7, 8, 15-17 and 20 are currently under examination. Claims 5-6, 9-14, 18-19 are withdrawn from prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 12/20/2019 and 05/21/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to JAPAN 2018-124115 filed on 06/29/2018  are acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to because the referral number 12 for the ultrasound endoscope 12 does not appears to be directed to the endoscope and the referral numbers 12 and 10 just need to be changed to respectively 10 and 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: [0163]  “departing from the scope and spirit of the invention” does not limit what the invention is and appears to attempts to broaden the invention beyond undefined boundaries with the term “departing from the scope ... of the invention”.   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a step in which the ultrasound observation portion that the ultrasound endoscope of the ultrasound diagnostic apparatus comprises transmits the ultrasound waves”, “a step in which the ultrasound processor apparatus of the ultrasound diagnostic apparatus generates the ultrasound image by converting the reception signal into the image” the step of generating the ultrasound image“ “a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing“ “a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing” in claim 15 and dependent claims 17-20 with “a step in which a transmission circuit of the ultrasound processor apparatus generates a transmission signal”, “the step of generating the transmission signal includes a step of generating a first transmission signal” “step of generating a first transmission signal” “a step of generating a second transmission signal for performing the polarization processing” in claim 16 and the step of performing the polarization processing for claims 17-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of copending Application No. 16/428,687 (reference application) in view of Matsuda (WO 2017175660 A1; Pub.Dat 10/12/2017; Fil.Date 03/30/2017). 
Regarding instant claim 1, 16/428,687 teaches An ultrasound diagnostic apparatus for acquiring an ultrasound image and an endoscope image, comprising: an ultrasound endoscope comprising an ultrasound observation portion that transmits ultrasound waves using an ultrasound transducer array in which a plurality of ultrasound transducers are arranged, receives reflected waves of the ultrasound waves, and outputs a reception signal (claim 1 “An ultrasound diagnostic apparatus acquiring an ultrasound image and an endoscope image, comprising: an ultrasound endoscope comprising an ultrasound observation portion that transmits ultrasound waves using an ultrasound transducer array in which a plurality of ultrasound transducers are arranged, receives reflected waves of the ultrasound waves, and outputs a reception signal”), and an ultrasound processor apparatus that generates the ultrasound image by converting the reception signal into an image, wherein the ultrasound processor apparatus comprises: (claim 1 “and an ultrasound processor apparatus that generates the ultrasound image by converting the reception signal into an image, wherein the ultrasound processor apparatus comprises:”), [...a trigger generation circuit that generates a trigger for starting polarization processing...] and a control circuit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period (claim 1 “ a control circuit that performs polarization processing on the plurality of ultrasound transducers in a non-diagnosis period”) which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed (claim 1 “during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed” and wherein the period for acquiring image is interpreted as the ultrasound diagnosis period for each imaging frame), within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis  [...after the trigger is given ...] as directed to the non-diagnosis period performed during each frame time which includes a diagnosis period as execution time of the ultrasound diagnosis and a non-diagnosis period (claim 1 the transmission circuit generates a first transmission signal having a driving voltage for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis, and generates a second transmission signal having a polarization voltage for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing”). 
16/428,687 does not specifically teach a trigger generation circuit that generates a trigger for starting polarization processing and the non-diagnosis period within each frame time after the trigger is given. 
However, Matsuda teaches within the same field of endeavor of ultrasonic system (Title and abstract) for internal imaging of tissue (p.2 7th ¶ “based on the received signal, for example, an internal tomographic image in the living body is obtained”) wherein the system is designed to perform the polarization process using a polarization circuit (p.7 5th-7th ¶ “Configuration of polarization circuit” for configuring the transducer element suitable for transmission and for reception) according to a control unit signal from the “control unit 14” (p.7 12th-14th ¶ “Configuration of control device”) including “a polarization control part 142 and the transmission/reception control part 143”, wherein the polarization control part 142 controls the performance of the polarization process prior the transmission or reception of ultrasound signal  (p.7 14th ¶”polarization control unit 142” with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”) teaching implicitly a pulse trigger generated to starting the polarization process therefore the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing as claimed and therefore the control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given since the trigger is provided to start the polarization processing. 
Regarding claim 2 as dependent claim from claim 1, 16/428,687 teaches also wherein the ultrasound processor apparatus further comprises a transmission circuit that generates a transmission signal for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of ultrasound transducers under control of the control circuit, and the transmission circuit generates a first transmission signal for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis, and generates a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing (claim 1 “a transmission circuit that generates a transmission signal for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of ultrasound transducers under control of the control circuit, the transmission circuit generates a first transmission signal having a driving voltage for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis, and generates a second transmission signal having a polarization voltage for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing”).
Regarding claim 15, 16/428,687 teaches similarly to instant claim , An operation method of the ultrasound diagnostic apparatus according to claim 1 for acquiring the ultrasound image and the endoscope image, comprising: a step in which the ultrasound observation portion that the ultrasound endoscope of the ultrasound diagnostic apparatus comprises transmits the ultrasound waves using the ultrasound transducer array in which the plurality of ultrasound transducers are arranged, receives the reflected waves of the ultrasound waves, and outputs the reception signal; and a step in which the ultrasound processor apparatus of the ultrasound diagnostic apparatus generates the ultrasound image by converting the reception signal into the image, wherein the step of generating the ultrasound image includes: [...a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing; and...] a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing on the plurality of ultrasound transducers in the non-diagnosis period,  which is the period other than the period for acquiring the image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, [...within each frame time in which the image of each frame of the ultrasound image is acquired during the execution period of the ultrasound diagnosis after the trigger is given...] (claim 18 “An operation method of an ultrasound diagnostic apparatus according to claim 1 acquiring an ultrasound image and an endoscope image, comprising: a step in which an ultrasound observation portion that an ultrasound endoscope of the ultrasound diagnostic apparatus comprises transmits ultrasound waves using an ultrasound transducer array in which a plurality of ultrasound transducers are arranged, receives reflected waves of the ultrasound waves, and outputs a reception signal; and a step in which an ultrasound processor apparatus of the ultrasound diagnostic apparatus generates the ultrasound image by converting the reception signal into an image, wherein the step of generating the ultrasound image includes: a step in which a control circuit of the ultrasound processor apparatus performs polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed”). 
16/428,687 does not specifically teach a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing; and the non-diagnosis period within each frame time in which the image of each frame of the ultrasound image is acquired during the execution period of the ultrasound diagnosis after the trigger is given as in claim 15. 
However, Matsuda teaches within the same field of endeavor of ultrasonic system (Title and abstract) for internal imaging of tissue (p.2 7th ¶ “based on the received signal, for example, an internal tomographic image in the living body is obtained”) wherein the system is designed to perform the polarization process using a polarization circuit (p.7 5th-7th ¶ “Configuration of polarization circuit” for configuring the transducer element suitable for transmission and for reception) according to a control unit signal from the “control unit 14” (p.7 12th-14th ¶ “Configuration of control device”) including “a polarization control part 142 and the transmission/reception control part 143”, wherein the polarization control part 142 controls the performance of the polarization process prior the transmission or reception of ultrasound signal  (p.7 14th ¶”polarization control unit 142” with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”) teaching implicitly a pulse trigger generated to starting the polarization process therefore the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing as claimed and therefore the control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given since the trigger is provided to start the polarization processing. 
Regarding claim 16 as dependent claim from claim 15, 16/428,687 teaches also wherein the step of generating the ultrasound image further includes a step in which a transmission circuit of the ultrasound processor apparatus generates a transmission signal for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of ultrasound transducers under control of the control circuit, and the step of generating the transmission signal includes a step of generating a first transmission signal for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis and a step of generating a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing (claim 18 “a step in which a transmission circuit of the ultrasound processor apparatus generates a transmission signal for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of ultrasound transducers under control of the control circuit, the step of generating the transmission signal includes: a step of generating a first transmission signal having a driving voltage for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis; and a step of generating a second transmission signal having a polarization voltage for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing”).This is a provisional nonstatutory double patenting rejection.
Claims 1 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/419,572 (reference application) in view of Matsuda (WO 2017175660 A1; Pub.Dat 10/12/2017; Fil.Date 03/30/2017).
Regarding instant claim 1, 16/419,572 teaches An ultrasound diagnostic apparatus for acquiring an ultrasound image and an endoscope image, comprising: an ultrasound endoscope comprising an ultrasound observation portion that transmits ultrasound waves using an ultrasound transducer array in which a plurality of ultrasound transducers are arranged, receives reflected waves of the ultrasound waves, and outputs a reception signal; and an ultrasound processor apparatus that generates the ultrasound image by converting the reception signal into an image, wherein the ultrasound processor apparatus comprises: [...a trigger generation circuit that generates a trigger for starting polarization processing...]; and a control circuit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, [...within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given...] (Claim 1 “An ultrasound diagnostic apparatus acquiring an ultrasound image and an endoscope image, comprising: an ultrasound endoscope comprising an ultrasound observation portion that transmits ultrasound waves using an ultrasound transducer array, in which a plurality of ultrasound transducers are arranged, and receives reflected waves of the ultrasound waves; and an ultrasound processor apparatus comprising a transmission circuit that transmits a transmission signal to the plurality of ultrasound transducers in order to generate the ultrasound waves from the plurality of ultrasound transducers, a reception circuit that outputs a reception signal based on the reflected waves received by the plurality of ultrasound transducers, and an ultrasound image generation unit that generates the ultrasound image by converting the reception signal into an image in order to acquire the ultrasound image, wherein the ultrasound processor apparatus further comprises a control circuit that performs transmission of the ultrasound waves and reception of the reflected waves within a diagnosis period for acquiring the ultrasound image and that performs polarization processing on the plurality of ultrasound transducers using the transmission circuit in a non-diagnosis period during which transmission of the ultrasound waves and reception of the reflected waves by the plurality of ultrasound transducers are not performed”).
16/419,572 does not specifically teach a trigger generation circuit that generates a trigger for starting polarization processing and the non-diagnosis period within each frame time after the trigger is given. 
However, Matsuda teaches within the same field of endeavor of ultrasonic system (Title and abstract) for internal imaging of tissue (p.2 7th ¶ “based on the received signal, for example, an internal tomographic image in the living body is obtained”) wherein the system is designed to perform the polarization process using a polarization circuit (p.7 5th-7th ¶ “Configuration of polarization circuit” for configuring the transducer element suitable for transmission and for reception) according to a control unit signal from the “control unit 14” (p.7 12th-14th ¶ “Configuration of control device”) including “a polarization control part 142 and the transmission/reception control part 143”, wherein the polarization control part 142 controls the performance of the polarization process prior the transmission or reception of ultrasound signal  (p.7 14th ¶”polarization control unit 142” with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”) teaching implicitly a pulse trigger generated to starting the polarization process therefore the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing as claimed and therefore the control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given since the trigger is provided to start the polarization processing. 
Regarding instant claim 15, 16/419,572 teaches An operation method of the ultrasound diagnostic apparatus according to claim 1 for acquiring the ultrasound image and the endoscope image, comprising: a step in which the ultrasound observation portion that the ultrasound endoscope of the ultrasound diagnostic apparatus comprises transmits the ultrasound waves using the ultrasound transducer array in which the plurality of ultrasound transducers are arranged, receives the reflected waves of the ultrasound waves, and outputs the reception signal; and a step in which the ultrasound processor apparatus of the ultrasound diagnostic apparatus generates the ultrasound image by converting the reception signal into the image, wherein the step of generating the ultrasound image includes: [...a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing; and...] a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing on the plurality of ultrasound transducers in the non-diagnosis period, which is the period other than the period for acquiring the image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, [...within each frame time in which the image of each frame of the ultrasound image is acquired during the execution period of the ultrasound diagnosis after the trigger is given...] (Claim 13 “13. An operation method of an ultrasound diagnostic apparatus acquiring an ultrasound image and an endoscope image, wherein the ultrasound diagnostic apparatus comprises: an ultrasound endoscope comprising an ultrasound observation portion having an ultrasound transducer array in which a plurality of ultrasound transducers are arranged; and an ultrasound processor apparatus having a transmission circuit that transmits a transmission signal to the plurality of ultrasound transducers, a reception circuit that outputs a reception signal based on reflected waves received by the plurality of ultrasound transducers, and an ultrasound image generation unit that generates the ultrasound image by converting the reception signal into an image, and the method comprises: within a diagnosis period for acquiring the ultrasound image, a step in which the transmission circuit is controlled so as to generate the transmission signal, which includes a diagnostic driving pulse applied to each of the plurality of ultrasound transducers that generate ultrasound waves for acquiring the ultrasound image; a step in which the transmission signal generated from the transmission circuit is 53 transmitted to the plurality of ultrasound transducers and the diagnostic driving pulse is applied to the plurality of ultrasound transducers to generate the ultrasound waves; a step in which the reflected waves of the ultrasound waves are received by the plurality of ultrasound transducers; a step of outputting a reception signal based on the reflected waves received from the reception circuit by the plurality of ultrasound transducers; and a step in which the ultrasound image generation unit receives the reception signal and converts the reception signal into an image to generate the ultrasound image, and in a non-diagnosis period during which transmission of the ultrasound waves and reception of the reflected waves by the plurality of ultrasound transducers are not performed, in order to perform polarization processing of the plurality of ultrasound transducers”).
16/419,572 does not specifically teach a trigger generation circuit that generates a trigger for starting polarization processing and the non-diagnosis period within each frame time after the trigger is given. 
However, Matsuda teaches within the same field of endeavor of ultrasonic system (Title and abstract) for internal imaging of tissue (p.2 7th ¶ “based on the received signal, for example, an internal tomographic image in the living body is obtained”) wherein the system is designed to perform the polarization process using a polarization circuit (p.7 5th-7th ¶ “Configuration of polarization circuit” for configuring the transducer element suitable for transmission and for reception) according to a control unit signal from the “control unit 14” (p.7 12th-14th ¶ “Configuration of control device”) including “a polarization control part 142 and the transmission/reception control part 143”, wherein the polarization control part 142 controls the performance of the polarization process prior the transmission or reception of ultrasound signal  (p.7 14th ¶”polarization control unit 142” with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”) teaching implicitly a pulse trigger generated to starting the polarization process therefore the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing as claimed and therefore the control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given since the trigger is provided to start the polarization processing.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given”. The “non-diagnosis period” is defined as the time period during which no transmission and reception of ultrasound wave as to acquire image data are performed. The polarization processing is performed during the non-diagnosis period as claimed initially. The limitation above recites also “an execution period of the ultrasound diagnosis” during which the ultrasound image is acquired, therefore that execution period is defined as the time period for the diagnosis with transmission and reception of the ultrasound waves for imaging as described within the specification. It is therefore unclear what the limitation as recited above is intended to limit since the polarization processing appears to be performed first during the non-diagnosis period after the trigger signal and then during the execution period of the ultrasound diagnosis within each imaging frame after the trigger, therefore apparently claiming the polarization processing as performed during both the non-diagnosis period and the diagnosis period, seemingly contradicting each other because they are mutually exclusive. Clarification is requested via amendment.
For the purpose of the prosecution, the examiner has interpreted the limitation “performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given” as performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed and performs the polarization processing after the trigger is given within each frame time, within which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis.  ”. 
Additionally, claim 1 recites in the preamble “for acquiring an ultrasound image and an endoscope image”. It appears that the “ultrasound image” and “endoscope image” are different images. However, the body of the claim does not positively claim “acquiring an endoscopic image”. Since only diagnostic imaging using an ultrasound transducer array is positively claimed and due to the use of intended use language, it is unclear in what way the recited “endoscope image” is limiting the claim. Applicant is reminded that a claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (MPEP § 2173.05(q)) and intended use recitations are not given patentable weight. Clarification is requested via amendment.
Claims 3 and 4 recite “the control circuit generates the non-diagnosis period by reducing a line density”. It is unclear in what way reducing the line density actually generates the non-diagnosis period. First, it is unclear what the terms “generates the non-diagnosis period” are directed to since they appear to claim to generate time. Generating as producing time appears to be an abstract concept. Since the control circuit is a tangible structure, it is understood that it cannot produce or generate time. Additionally, the line density is described in the specification as  “a ratio of the number of scanning lines scanned within one frame time to the total number of a plurality of scanning lines scanned by electronic sector scanning for acquiring an image of one frame of the ultrasound image” ([0011]) and also in the claims but has no apparent control on the existence of the non-diagnosis period or timing thereof. It is therefore unclear what “reducing a line density” exactly means. Reducing the line density can be broadly interpreted to be performed in at least two different methods (e.g. generically by modifying the frame rate, or by modifying the number of active elements during a total frame time, ...) rendering “reducing the line density” indefinite. Therefore, in view of the considered written limitation, it is unclear what interpretation one of ordinary skill in the art would rely upon such that one of ordinary skill in the art would know how to avoid infringement.. Clarification is requested via amendments.
The examiner suggests, for example, amending the claim to include one or more routine (or non-routine) activities described in the specification that are relied upon to achieve the polarization processing during the defined non-diagnosis period with the modification of the line density.
For the purpose of the examination, the terms “reducing a line density” will be interpreted as reducing the number of active transducer elements from the 2D array for decreasing the number of line scanned during the non-diagnosis period, with claim 3 as interpreted as the non-diagnosis period being characterized by a decrease of active transducer elements to reduce the number of line scanned during the non-diagnosis period relative to the number of scanned line during the diagnosis period.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].

Claims 1, 2, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (For.Pat. JP 2013128174 A; Pub.Date 06/27/2013; Fil.Date 12/16/2012) in view of Nakanishi (USPN 20140066779 A1; Pub.Date 03/06/2014; Fil.Date 08/30/2013) and Matsuda (WO 2017175660 A1; Pub.Dat 10/12/2017; Fil.Date 03/30/2017).
Regarding claim 1, Asano teaches an ultrasound diagnostic apparatus (Title “ultrasonic diagnostic device” and Fig.1 with ultrasonic probe 2) for acquiring an ultrasound image and an endoscope image. Asano teaches the apparatus comprising: 
an ultrasound endoscope (Fig.1 ultrasonic probe 2 and p.2 3rd ¶ “It has various features, such as being suitable for two-dimensional array of piezoelectric elements for generating piezos, and expected to be applicable to ultrasonic endoscopes because it can be made smaller and thinner” and p.6 7th ¶ “the ultrasonic diagnostic apparatus S can reduce the number of cables 3 and can provide an ultrasonic probe 2 suitable for an ultrasonic endoscope” for acquiring images that are characterized as ultrasound images and endoscopic images) comprising:
an ultrasound observation portion that transmits ultrasound waves (p.2 2nd ¶ “In this ultrasonic diagnostic apparatus, an ultrasonic probe that transmits and receives ultrasonic waves (ultrasound signals) to a diagnosis target is used. This ultrasonic probe uses a piezoelectric phenomenon to generate an ultrasonic wave (ultrasonic signal) by mechanical vibration based on an electric signal transmitted”) 
using an ultrasound transducer array in which a plurality of ultrasound transducers are arranged (Fig.4 and p.7 5th–6th ¶ 2D array of piezoelectric cells as ultrasound transducers), 
receives reflected waves of the ultrasound waves, and outputs a reception signal (p.11 4th ¶ “The ultrasonic wave transmitted to the subject is reflected at one or a plurality of boundary surfaces having different acoustic impedances inside the subject, and becomes a reflected wave of the ultrasonic wave” and “That is, this ultrasonic wave is received by the piezoelectric unit 5, and mechanical vibration is converted into an electric signal by the piezoelectric cell 6A of the piezoelectric element 66 and is taken out as a received signal”).  
Asano teaches also an ultrasound processor apparatus that generates the ultrasound image by converting the reception signal into an image (p.5 last ¶ “DSP (Digital Signal Processor) that generates an ultrasonic image of the subject based on the output of the receiving unit 13 and the DSP to display the ultrasonic image on the display unit 15” and p.5 “And a digital-analog conversion circuit (DAC circuit) for converting the converted signal from a digital signal to an analog signal. The DSP includes, for example, a B-mode processing circuit, a Doppler   processing circuit, a color mode” therefore generating images from processing circuit, and the like, and can generate so-called B-mode images, Doppler images, and color mode images).
[...wherein the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing;...]
Asano teaches a control circuit (Fig.2 and p.5 5th , 7th-9th ¶ control unit 16 and p.6 2nd ¶ “It is a circuit that performs overall control of the ultrasonic diagnostic apparatus S by controlling each according to the function”). Since Asano teaches that the transducer elements of the array are polarized in the axial direction (p.8 6th ¶ “The piezoelectric member 61A is polarized in a direction substantially along the direction of the electric field by this electric field and is driven in the 33 mode” in order to drive more efficiently the transducer elements “For this reason, the piezoelectric cell 6A of this embodiment can be driven more efficiently.) therefore teaching the control circuit that performs the polarization processing on the plurality of ultrasound transducers [...in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given...].
Asano does not specifically teach a trigger generation circuit that generates a trigger for starting polarization processing and performing the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given as in claim 1.
However, Nakanishi teaches within the same field of endeavor of ultrasound diagnostic device to image the internal state of the diagnostic target (Title “ultrasonic diagnostic apparatus”) the apparatus comprising an ultrasound observation portion that transmits ultrasound waves and receive reflected ultrasound waves (Fig.14B showing an ultrasound probe 300). Nakanishi teaches also that the spatial design/arrangement of the transducer elements of the 2D transducer array from Asano (Fig. 4) is the same as the spatial design/arrangement of the transducer elements of the 2D transducer array from Nakanishi (Fig. 2). Nakanishi teaches also a control circuit (Fig.13 and [0134] “The main control unit 410 controls the transmission and receipt of ultrasonic waves, in relation to the ultrasonic probe body 310, and controls image process of detection data and the like, in relation to the processing unit 420”) that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, [...within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given...]  (Fig.12 algorithm for the adjustment of the ultrasonic elements by a polarization process as described by adjusting the polarization of each of the plurality of ultrasonic elements of the ultrasonic or by resetting the polarization for each ultrasonic element as described in [0129] at the step S25 if necessary, wherein the step S25 is performed after the step S21 and S22 which are the steps of image data acquisition as described in [0130]-[0131], therefore describing the polarization processing being performed during a period of time other that the period of acquisition of image data for all ultrasonic elements therefore each cycle frame, therefore during a period during which transmission of the ultrasound waves (step S21 in Fig.12) and reception of the reflected waves for performing diagnosis (step S22 in Fig.12) are not performed (step S25 after steps S21 and S22 in Fig.12).   
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to modify the apparatus of Asano with a control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, since one of ordinary skill in the art would recognize that applying a polarization to the transducer elements of the array in between each diagnosis activation of the elements was known in the art as taught by Nakanishi and since Nakanishi is teaching a similar 2D transducer array for diagnosis applications. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Asano and Nakanishi teach performing imaging using similar 2D ultrasonic transducer arrays  for imaging internal organ. The motivation would have been to provide a regular reset of the  polarization of the transducer elements of the array in order to provide a uniformity of the polarization of each of the transducer elements and to provide the same intensity of transmission for each element since a reduction of the polarization will reduce the intensity of the ultrasound wave of the element and affect the accuracy ot the signals, as suggested by Nakanishi ([0129] “resetting the polarization of each of the ultrasonic elements by the adjustment process of the second example makes it possible to achieve uniformity in the polarization of each of the elements”).
Asano and Nakanishi do not specifically teach wherein the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing and performing the polarization processing after the trigger is given within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis as in claim 1.
However, Matsuda teaches within the same field of endeavor of ultrasonic system (Title and abstract) for internal imaging of tissue (p.2 7th ¶ “based on the received signal, for example, an internal tomographic image in the living body is obtained”) wherein the system is designed to perform the polarization process using a polarization circuit (p.7 5th-7th ¶ “Configuration of polarization circuit” for configuring the transducer element suitable for transmission and for reception) according to a control unit signal from the “control unit 14” (p.7 12th-14th ¶ “Configuration of control device”) including “a polarization control part 142 and the transmission/reception control part 143”, wherein the polarization control part 142 controls the performance of the polarization process prior the transmission or reception of ultrasound signal (p.7 14th ¶”polarization control unit 142” with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”) teaching implicitly a pulse trigger generated to starting the polarization process being performed before each ultrasound transmission and each ultrasound wave reception therefore the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing as claimed and the polarization processing is performed before each transmission and each ultrasound reception which each cycle with transmission and reception define the imaging frame period with an imaging frame, therefore the control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, the polarization processing being performed after the trigger is given within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis since after the trigger is given since the trigger is provided to start the polarization processing. The examiner notes that the driving signals are implicitly understood to be pulsed signals since these signals vary with time as dependent on the activation of the polarization process or not. 
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Asano modified by Nakanishi such that the ultrasound processor apparatus comprises a trigger generation circuit that generates a trigger for starting polarization processing and performing the polarization processing after the trigger is given within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis , since one of ordinary skill in the art would recognize that controlling the polarization circuit for the general control unit with a specific polarization control circuit to perform the polarization process of the transducer elements was known in the art as taught by Matsuda. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Matsuda and Nakanishi teach performing polarization process on transducer elements for imaging. The motivation would have been to set a regular scheduling for applying the polarization processing prior each transmission and reception of the ultrasound signals for endoscopic imaging system in order to avoid any possible degradation of the imaging signal, as suggested by Matsuda (p.7 14th ¶).

Regarding dependent claim 2,  all the elements of these claims are instantly disclosed or fully envisioned by the combination of Asano, Nakanishi and Matsuda.
Regarding claim 2, Asano teaches a transmission circuit that generates a transmission signal (p.6 5th ¶ “the signal processing circuit 421 generates a transmission signal of an electrical signal that causes the piezoelectric unit 5 to transmit the first ultrasonic signal) for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of ultrasound transducers under control of the control circuit (p.6 5th ¶ “A transmission beamformer or the like for generating The drive signal generated by the signal processing circuit 421 is a plurality of pulse-like signals in which delay times are appropriately set for each of the plurality of piezoelectric elements, and the plurality of signals in the ultrasonic probe 2 Supplied to each of the piezoelectric elements”), and the transmission circuit generates a first transmission signal for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis (p.6 3rd ¶ “The ultrasonic probe (ultrasonic probe) 2 is a device that transmits a first ultrasonic signal into the subject and receives a second ultrasonic signal coming from within the subject based on the first ultrasonic signal”).
Asano does not specifically teach generates a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing as in claim 2.
However, Nakanishi teaches generates a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing (Fig.12 and [0129]-[0132] Step S23 for comparing signal level to assess if the polarization needs to be reset as in [0131] wherein “the transmission circuit 210 outputs a voltage for polarization to each of the ultrasonic elements on the basis of the control of the control unit 230” to perform reset or adjustment with the polarization process).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to modify the apparatus of Asano as modified by Nakanishi and Matsuda with a control unit that generates a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing, since one of ordinary skill in the art would recognize that applying a polarization to the transducer elements of the array in between each diagnosis activation of the elements was known in the art as taught by Nakanishi and since Nakanishi is teaching a similar 2D transducer array for diagnosis applications. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Asano and Nakanishi teach performing imaging using similar 2D ultrasonic transducer arrays  for imaging internal organ. The motivation would have been to provide resetting the polarization of the transducer elements of the array in order to maintain a suitable state for transmission of the ultrasound wave improving the transmission output and the measurement accuracy in the ultrasonic device, as suggested by Nakanishi  ([0129] “resetting the polarization of each of the ultrasonic elements by the adjustment process of the second example makes it possible to achieve uniformity in the polarization of each of the elements”).

Regarding independent claim 15, claim 15 is directed to a method to operate the ultrasound diagnostic apparatus from claim 1. As discussed above, the combination of Asano, Nakanishi and Matsuda discloses the ultrasound diagnosis apparatus of claim 1. All the method steps of claim 15 are all the functional limitations attached to the ultrasound diagnosis apparatus of claim 1. 
Asano teaches an ultrasound diagnostic apparatus (Title “ultrasonic diagnostic device” and Fig.1 with ultrasonic probe 2) for acquiring an ultrasound image and an endoscope image. Asano teaches the apparatus performing the steps: 
a step in which the ultrasound observation portion that the ultrasound endoscope of the ultrasound diagnostic apparatus (Fig.1 ultrasonic probe 2 and p.2 3rd ¶ “It has various features, such as being suitable for two-dimensional array of piezoelectric elements for generating piezos, and expected to be applicable to ultrasonic endoscopes because it can be made smaller and thinner” and p.6 7th ¶ “the ultrasonic diagnostic apparatus S can reduce the number of cables 3 and can provide an ultrasonic probe 2 suitable for an ultrasonic endoscope” for acquiring images that are characterized as ultrasound images and endoscopic images) comprises : 
transmits the ultrasound waves  (p.2 2nd ¶ “In this ultrasonic diagnostic apparatus, an ultrasonic probe that transmits and receives ultrasonic waves (ultrasound signals) to a diagnosis target is used. This ultrasonic probe uses a piezoelectric phenomenon to generate an ultrasonic wave (ultrasonic signal) by mechanical vibration based on an electric signal transmitted”) 
using the ultrasound transducer array in which the plurality of ultrasound transducers are arranged (Fig.4 and p.7 5th–6th ¶ 2D array of piezoelectric cells as ultrasound transducers), 
receives the reflected waves of the ultrasound waves, and outputs the reception signal (p.11 4th ¶ “The ultrasonic wave transmitted to the subject is reflected at one or a plurality of boundary surfaces having different acoustic impedances inside the subject, and becomes a reflected wave of the ultrasonic wave” and “That is, this ultrasonic wave is received by the piezoelectric unit 5, and mechanical vibration is converted into an electric signal by the piezoelectric cell 6A of the piezoelectric element 66 and is taken out as a received signal”).  
Asano teaches also an ultrasound processor apparatus (p.5 last ¶ “DSP (Digital Signal Processor”) with a step in which the ultrasound processor apparatus of the ultrasound diagnostic apparatus generates the ultrasound image by converting the reception signal into the image (p.5 last ¶ “DSP (Digital Signal Processor) that generates an ultrasonic image of the subject based on the output of the receiving unit 13 and the DSP to display the ultrasonic image on the display unit 15” and p.5 “And a digital-analog conversion circuit (DAC circuit) for converting the converted signal from a digital signal to an analog signal. The DSP includes, for example, a B-mode processing circuit, a Doppler processing circuit, a color mode” therefore generating images from processing circuit, and the like, and can generate so-called B-mode images, Doppler images, and color mode images).
[...wherein the step of generating the ultrasound image includes: a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing;...]
Asano teaches a control circuit (Fig.2 and p.5 5th , 7th-9th ¶ control unit 16 and p.6 2nd ¶ “It is a circuit that performs overall control of the ultrasonic diagnostic apparatus S by controlling each according to the function”). Since Asano teaches that the transducer elements of the array are polarized in the axial direction (p.8 6th ¶ “The piezoelectric member 61A is polarized in a direction substantially along the direction of the electric field by this electric field and is driven in the 33 mode” in order to drive more efficiently the transducer elements “For this reason, the piezoelectric cell 6A of this embodiment can be driven more efficiently.) therefore teaching the control circuit with a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing on the plurality of ultrasound transducers [...in the non-diagnosis period, which is the period other than the period for acquiring the image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which the image of each frame of the ultrasound image is acquired during the execution period of the ultrasound diagnosis after the trigger is given...].
Asano does not specifically teach a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing; and a step in which performs the polarization processing on the plurality of ultrasound transducers in the non-diagnosis period, which is the period other than the period for acquiring the image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, within each frame time in which the image of each frame of the ultrasound image is acquired during the execution period of the ultrasound diagnosis after the trigger is given in claim 15.
However, Nakanishi teaches within the same field of endeavor of ultrasound diagnostic device to image the internal state of the diagnostic target (Title “ultrasonic diagnostic apparatus”) the apparatus comprising an ultrasound observation portion that transmits ultrasound waves and receive reflected ultrasound waves (Fig.14B showing an ultrasound probe 300). Nakanishi teaches also that the spatial design/arrangement of the transducer elements of the 2D transducer array from Asano (Fig. 4) is the same as the spatial design/arrangement of the transducer elements of the 2D transducer array from Nakanishi (Fig. 2). Nakanishi teaches also a control circuit (Fig.13 and [0134] “The main control unit 410 controls the transmission and receipt of ultrasonic waves, in relation to the ultrasonic probe body 310, and controls image process of detection data and the like, in relation to the processing unit 420”) with a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, [...within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis after the trigger is given...]  (Fig.12 algorithm for the adjustment of the ultrasonic elements by a polarization process as described by adjusting the polarization of each of the plurality of ultrasonic elements of the ultrasonic or by resetting the polarization for each ultrasonic element as described in [0129] at the step S25 if necessary, wherein the step S25 is performed after the step S21 and S22 which are the steps of image data acquisition as described in [0130]-[0131], therefore describing the polarization processing being performed during a period of time other that the period of acquisition of image data for all ultrasonic elements therefore each cycle frame, therefore during a period during which transmission of the ultrasound waves (step S21 in Fig.12) and reception of the reflected waves for performing diagnosis (step S22 in Fig.12) are not performed (step S25 after steps S21 and S22 in Fig.12).   
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to modify the method of Asano with a step that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, since one of ordinary skill in the art would recognize that applying a polarization to the transducer elements of the array in between each diagnosis activation of the elements was known in the art as taught by Nakanishi and since Nakanishi is teaching a similar 2D transducer array for diagnosis applications. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Asano and Nakanishi teach performing imaging using similar 2D ultrasonic transducer arrays  for imaging internal organ. The motivation would have been to provide a regular reset of the polarization of the transducer elements of the array in order to provide a uniformity of the polarization of each of the transducer elements and to provide the same intensity of transmission for each element since a reduction of the polarization will reduce the intensity of the ultrasound wave of the element and affect the accuracy ot the signals, as suggested by Nakanishi ([0129] “resetting the polarization of each of the ultrasonic elements by the adjustment process of the second example makes it possible to achieve uniformity in the polarization of each of the elements”).
Asano and Nakanishi do not specifically teach wherein the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing and a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing; and a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing after the trigger is given within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis as in claim 1.
However, Matsuda teaches within the same field of endeavor of ultrasonic system (Title and abstract) for internal imaging of tissue (p.2 7th ¶ “based on the received signal, for example, an internal tomographic image in the living body is obtained”) wherein the system is designed to perform the polarization process using a polarization circuit (p.7 5th-7th ¶ “Configuration of polarization circuit” for configuring the transducer element suitable for transmission and for reception) according to a control unit signal from the “control unit 14” (p.7 12th-14th ¶ “Configuration of control device”) including “a polarization control part 142 and the transmission/reception control part 143”, wherein the polarization control part 142 control the performance of the polarization process prior the transmission or reception of ultrasound signal (p.7 14th ¶ ”polarization control unit 142” as interpreted as the trigger generation circuit with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”) teaching therefore wherein the step of generating the ultrasound image includes: a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing as claimed and the polarization processing is performed before each transmission and each ultrasound reception which each cycle with transmission and reception define the imaging frame period with an imaging frame, therefore the control unit that performs the polarization processing on the plurality of ultrasound transducers in a non-diagnosis period, which is a period other than a period for acquiring an image of each frame and during which transmission of the ultrasound waves and reception of the reflected waves for performing ultrasound diagnosis are not performed, the polarization processing being performed after the trigger is given within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis since after the trigger is given since the trigger is provided to start the polarization processing.. The examiner notes that the driving signals are implicitly understood to be pulsed signals since these signals vary with time as dependent on the activation of the polarization process or not. 
 Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Asano modified by Nakanishi such that wherein the ultrasound processor apparatus comprises: a trigger generation circuit that generates a trigger for starting polarization processing and a step in which the trigger generation circuit of the ultrasound processor apparatus generates the trigger for starting the polarization processing; and a step in which the control circuit of the ultrasound processor apparatus performs the polarization processing after the trigger is given within each frame time in which an image of each frame of the ultrasound image is acquired during an execution period of the ultrasound diagnosis, since one of ordinary skill in the art would recognize that controlling the polarization circuit for the general control unit with a specific polarization control circuit to perform the polarization process of the transducer elements was known in the art as taught by Matsuda. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Matsuda and Nakanishi teach performing polarization process on transducer elements for imaging. The motivation would have been to set a regular scheduling for applying the polarization processing prior each transmission and reception of the ultrasound signals for endoscopic imaging system in order to avoid any possible degradation of the imaging signal, as suggested by Matsuda (p.7 14th ¶) .

Regarding the dependent claim 16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Nakanishi, Asano and Matsuda.
Regarding claim 16, Asano teaches a step in which a transmission circuit of the ultrasound processor apparatus generates a transmission signal (p.6 5th ¶ “the signal processing circuit 421 generates a transmission signal of an electrical signal that causes the piezoelectric unit 5 to transmit the first ultrasonic signal) for driving the plurality of ultrasound transducers to generate the ultrasound waves using a pulse generation circuit and supplies the transmission signal to the plurality of ultrasound transducers under control of the control circuit (p.6 5th ¶ “A transmission beamformer or the like for generating The drive signal generated by the signal processing circuit 421 is a plurality of pulse-like signals in which delay times are appropriately set for each of the plurality of piezoelectric elements, and the plurality of signals in the ultrasonic probe 2 Supplied to each of the piezoelectric elements”), and the step of generating the transmission signal includes a step of generating a first transmission signal for performing the ultrasound diagnosis using the pulse generation circuit in a case of performing the ultrasound diagnosis (p.6 3rd ¶ “The ultrasonic probe (ultrasonic probe) 2 is a device that transmits a first ultrasonic signal into the subject and receives a second ultrasonic signal coming from within the subject based on the first ultrasonic signal”).
Asano does not specifically teach a step of generating a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing as in claim 16.
However, Nakanishi teaches a step of generating a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing (Fig.12 and [0129]-[0132] Step S23 for comparing signal level to assess if the polarization needs to be reset as in [0131] wherein “the transmission circuit 210 outputs a voltage for polarization to each of the ultrasonic elements on the basis of the control of the control unit 230” to perform reset or adjustment with the polarization process).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to modify the method of Asano as modified by Nakanishi and Matsuda with a step of generating a second transmission signal for performing the polarization processing using the same pulse generation circuit as in the case of generating the first transmission signal in a case of performing the polarization processing, since one of ordinary skill in the art would recognize that applying a polarization to the transducer elements of the array in between each diagnosis activation of the elements was known in the art as taught by Nakanishi and since Nakanishi is teaching a similar 2D transducer array for diagnosis applications. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Asano and Nakanishi teach performing imaging using similar 2D ultrasonic transducer arrays  for imaging internal organ. The motivation would have been to provide resetting the polarization of the transducer elements of the array in order to maintain a suitable state for transmission of the ultrasound wave improving the transmission output and the measurement accuracy in the ultrasonic device, as suggested by Nakanishi  ([0129] “resetting the polarization of each of the ultrasonic elements by the adjustment process of the second example makes it possible to achieve uniformity in the polarization of each of the elements”).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (For.Pat. JP 2013128174 A; Pub.Date 06/27/2013; Fil.Date 12/16/2012) in view of Nakanishi (USPN 20140066779 A1; Pub.Date 03/06/2014; Fil.Date 08/30/2013) and Matsuda (WO 2017175660 A1; Pub.Dat 10/12/2017; Fil.Date 03/30/2017) as applied to claim 1 and further in view of Nakazawa et al. (USPN 20120323514 A1; Pub.Date 12/20/2012; Fil.Date 06/13/2012).
Asano, Nakanishi and Matsuda teach an apparatus as set forth above.
Matsuda as previously discussed above, teaches  implicitly the trigger generation circuit (p.7 14th ¶ ”polarization control unit 142” as interpreted as the trigger generation circuit with “performs the first polarization process before transmitting the ultrasonic wave, and performs the second polarization process before receiving the ultrasonic wave”)
Asano, Nakanishi and Matsuda do not specifically teach that trigger generation circuit generating the trigger in a case where a cumulative driving time of the plurality of ultrasound transducers for performing the ultrasound diagnosis becomes equal to or greater than a specified time as in claims 8 and 20.
However, Nakazawa teaches within the same field of endeavor of polarization process for transducer elements (Title, abstract) performing the polarization process during a period when transmitting and receiving ultrasound signals are not performed for imaging ([0011]) with a transmission circuit 320 generating pulse signals for driving the transducer element ([0111] “being driven by the drive signals (pulse voltage) input from the transmitting drive circuit 320”) wherein a driving signal/trigger is generated in a case where a cumulative driving time of the plurality of ultrasound transducers for performing the ultrasound diagnosis becomes equal to or greater than a specified time (Fig.4 [0078] step S1 “the clock unit 731 of the characteristics value acquisition unit 73 acquires the elapsed time (t) from the timing when the previous polarization processing was executed by the internal timer of the controller 70 until the current time”, Fig.4 and [0079] “ the determination unit 74 of the controller 70 judges whether or not the polarization state of the piezoelectric film 142 is an unstable state or not based on the elapsed time (t) acquired at step S1 (step S2). Specifically, the determination unit 74 judges whether or not the elapsed time (t) is greater than the second time t2” and Fig.4  and [0080] step S3 “when it is determined by the determination unit 74 that there is an unstable state, the mode switching unit 71 switches the operating mode of the ultrasonic sensor 1 to the calibration mode, and polarization processing for polarizing the piezoelectric film 142 of each receiving element 10 of the receiving element group 100 is executed” wherein the mode switching unit 71 is considered as the trigger generation circuit to provide a trigger signal to perform the polarization processing) therefore teaching the trigger generation circuit generates the trigger in a case where a cumulative driving time of the plurality of ultrasound transducers for performing the ultrasound diagnosis becomes equal to or greater than a specified time as claimed in claims 8 and 20.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the apparatus of Asano modified by Nakanishi and Matsuda with the trigger generation circuit generates the trigger in a case where a cumulative driving time of the plurality of ultrasound transducers for performing the ultrasound diagnosis becomes equal to or greater than a specified time, since one of ordinary skill in the art would recognize that determining the cumulative transmission and reception time for the transducer elements to be active for diagnosis imaging for assessing the stability of the transducer elements was known in the art as taught by Nakazawa and since Matsuda teaches the trigger generation circuit to initiate the polarization processing before the transmission and acquisition of imaging ultrasound waves. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Nakazawa and Nakanishi teach performing polarization process on transducer elements for imaging. The motivation would have been to improve the sensitivity of the transducer elements by checking their stability and resetting/recalibrating them with new polarization processing, as suggested by Nakazawa (Fig.4 step S2-S6 to assess stability state of the transducer elements).

Allowable Subject Matter
Claims 3, 4, 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
. The following is a statement of reasons for the indication of allowable subject matter: claims 3 and 4 recites at least “wherein the control circuit generates the non-diagnosis period by reducing a line density ... and performs the polarization processing within the generated non-diagnosis period” which was not found in any prior art.
Claims 7, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
. The following is a statement of reasons for the indication of allowable subject matter: claim 7 recites at least “the control circuit sets a time for performing the polarization processing on ultrasound transducers disposed at a central portion to be longer than a time for performing the polarization processing on ultrasound transducers disposed at both end portions within each frame time” which was not found in any prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793